Name: Council Regulation (EEC) No 1530/82 of 25 May 1982 on the application of Decision No 5/81 of the EEC-Finland Joint Committee amending Protocols 1 and 2 to the Agreement between the European Economic Community and the said State
 Type: Regulation
 Subject Matter: European Union law;  EU institutions and European civil service;  international trade;  Europe;  tariff policy
 Date Published: nan

 21 . 6 . 82 Official Journal of the European Communities No L 174/ 5 COUNCIL REGULATION (EEC) No 1530/82 of 25 May 1982 on the application of Decision No 5/81 of the EEC-Finland Joint Committee amending Protocols 1 and 2 to the Agreement between the European Economic Community and the said State THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1 For the purposes of application of the Agreement between the European Economic Community and the Republic of Finland, Decision No 5/ 81 of the Joint Committee shall apply in the Community. The text of the Decision is attached to this Regu ­ lation . Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , "Whereas the European Economic Community signed an Agreement with the Republic of Finland (') on 5 October 1973 which entered into force on 1 January 1974 , Whereas , pursuant to Article 12a of the above Agreement, the Joint Committee adopted Decision No 5 / 81 amending Protocols 1 and 2 ; Whereas this Decision should be given effect in the Community, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1982 . For the Council The President L. TINDEMANS O OJ No L 328 , 28 . 11 . 1973 , p . 2 .